                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER


 DUSTY HAGGARD,                                    )
                                                   )
            Plaintiff,                             )
                                                   )
 v.                                                )            No. 4:18-cv-46-TWP-SKL
                                                   )
 BRENDA BURNS, TINA TANNER and                     )
 DR. WILLIAM JONES,                                )
                                                   )
            Defendants.                            )


                                MEMORANDUM AND ORDER

       This is a pro se prisoner’s civil rights action brought under 42 U.S.C. § 1983 by Dusty

Haggard (“Plaintiff”). Upon screening of Plaintiff’s amended complaint, the Court entered a

Memorandum and Order permitting this action to proceed as to Plaintiff’s deliberate indifference

claims against the above-named defendants [Doc. 6]. The Memorandum and Order directed the

Clerk’s Office to send Plaintiff service packets (a blank summons and USM Form 285) for the

above defendants and ordered Plaintiff to complete those service packets and return them to the

Clerk’s office within twenty (20) days of receipt of the Memorandum and Order [Id. at 9]. Plaintiff

was forewarned that the failure to return the completed service packets within the time required

could jeopardize his prosecution of this action [Id.].

       The Court’s Memorandum and Order were entered on August 16, 2018, and the docket

reflects that a copy of the Memorandum and Order, along with the service packets, were mailed to

Plaintiff on that date to Plaintiff’s listed address of record [Doc. 6]. On November 26, 2018, that

mail was returned as “refused” [Doc. 7].
       Far more than twenty days have passed since the Court’s Memorandum and Order directing

Plaintiff to return the service packets was entered and, as of the date of this Order, the service

packets have not been completed or returned.

       Accordingly, it is ORDERED that Plaintiff shall SHOW CAUSE, in writing, within

fifteen (15) days of receipt of this Order as to why his case against the remaining Defendants

should not be dismissed for want of prosecution and for failure to comply with this Court’s

previous Order. Plaintiff is NOTIFIED that, if he fails to timely comply with this Order, this

action will be dismissed with prejudice.

       SO ORDERED.



                                       s/ Thomas W. Phillips
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                                2
